Citation Nr: 1040976	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-24 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a dental disorder, 
including a gum condition and loss of teeth.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty form January 
1973 to December 1976.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an October 2007 rating 
decision by the Cleveland, Ohio Regional Office (RO).  A Travel 
Board hearing was held before the undersigned in October 2009.  A 
transcript of the hearing is associated with the claims file.  

In January 2010 the Board issued a decision which denied service 
connection for a dental disorder.  The Veteran appealed the 
January 2010 Board decision to the United States Court of Appeals 
for Veterans Claims (Court).  In June 2010, the Court endorsed a 
Joint Motion for Remand (Joint Motion) of the parties, vacated 
the January 2010 Board decision, and remanded the matter for the 
Board to adequately address the competency and credibility of the 
appellant's lay statements regarding his loss of teeth due to 
trauma in service.


FINDING OF FACT

It is not shown that the Veteran has a dental disability for 
which compensation is payable; he does not meet the legal 
requirements for service connection for the limited purpose of 
receiving VA outpatient treatment; there is no indication of a 
current dental disability that is a residual of a combat wound or 
other trauma in service.


CONCLUSION OF LAW

Service connection for a dental disability, for compensation 
purposes and/or for VA outpatient dental treatment purposes, is 
not warranted. 38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 
C.F.R. §§ 3.381, 4.150, 17.161 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability compensation and VA outpatient dental treatment may be 
provided for certain specified types of service-connected dental 
disorders.  For other types of service-connected dental 
disorders, the claimant may receive treatment only and not 
compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 
17.161.  Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. § 4.150.  These 
disabilities include chronic osteomyelitis or osteoradionecrosis 
of the maxilla or mandible, loss of the mandible, nonunion or 
malunion of the mandible, limited temporomandibular motion, loss 
of the ramus, loss of the condyloid or coronoid processes, loss 
of the hard palate, loss of teeth due to the loss of substance of 
the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable prosthesis, 
when the bone loss is a result of trauma or disease but not the 
result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic 
Codes 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
diseases are to be considered service-connected only for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.

Considering the evidence in light of the above, the Board finds 
that the Veteran does not have a compensable dental disability.  
Notably, he has not submitted any competent evidence showing that 
he suffers from any of the disabilities included under 38 C.F.R. 
§ 4.150.  

The STRs show that the Veteran boxed in service and that he was 
bitten on the chin by a rat.  He has reported that his dental 
problems are related to his boxing, to the animal bite, and to a 
time in service when he was robbed and beaten up.  See February 
2006 written statement and October 2009 hearing testimony.  He 
also reported that 20 teeth were pulled while he was in boot 
camp.  See November 2005 written statement.

Dental records from service show that in January 1973 (when he 
apparently was in boot camp) the Veteran was assessed with slight 
calculus, and tooth #17 was extracted.  Tooth #32 was extracted 
in June 1975, and tooth #16 was extracted in September 1976.  VA 
outpatient records show that in November 2004, the Veteran was 
noted as having inflamed, spongy gingiva and multiple areas of 
decay.  Tooth #19 was severely broken down and was extracted.  In 
February 2005, tooth #30 was extracted due to periodontal 
disease.  An August 2005 treatment record noted chronic perio 
disease.  Although the evidence of record shows that the Veteran 
has missing teeth, there is no evidence of irreplaceable missing 
teeth.  As noted above, replaceable missing teeth may be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  See 
38 C.F.R. § 3.381.

Based upon the foregoing, the Board concludes that there is no 
basis under the law for the award of service-connected VA 
disability compensation for the Veteran's current dental 
condition.  He is not eligible for VA compensation as his current 
dental condition does not fall under the categories of 
compensable dental conditions set forth in 38 C.F.R. § 4.150 
(outlined above).

The Court has held that a claim for service connection for dental 
compensation is also a claim for service connection for 
outpatient dental treatment purposes.  Mays v. Brown, 5 Vet. App. 
302 (1993).  

The Board finds that there is no basis for the grant of service 
connection for a dental condition for VA outpatient dental 
treatment purposes only.  Governing regulations provide classes 
of eligibility for VA outpatient dental treatment, defining the 
circumstances under which treatment may be authorized.  38 C.F.R. 
§ 17.161.  The Veteran does not meet the requirements for 
eligibility for outpatient treatment based on any of the classes.  
Significantly, one-time dental treatment (Class II) is available 
for veterans, but 38 C.F.R. § 3.181 limits the outpatient dental 
treatment to treatable or replaceable missing teeth in some 
instances.  See 38 C.F.R. § 17.161(b).  

In the Veteran's case, he was separated from service in December 
1976; therefore, he is eligible for treatment only with a timely 
filed application.  Such application must have been submitted 
within one year of his separation.  The evidence includes a 
dental rating form for outpatient treatment purposes only dated 
in July 1977.  It notes "claim timely filed for treatment."  
However, it also shows "[t]rauma claimed but not shown in 
service dental records."  Since his timely application for 
outpatient dental treatment was denied, he does not meet the 
requirements for a VA dental care on a Class II basis.  

Finally, veterans having a service-connected noncompensable 
dental condition determined to be the result of combat wounds or 
other service trauma are eligible for VA dental care on a Class 
II(a) basis.  38 U.S.C.A. § 1712(a)(1)(c); 38 C.F.R. § 17.161(c).  
The significance of a finding that a dental condition is due to 
trauma in service is that a veteran will be eligible for VA 
outpatient dental treatment without being subject to the usual 
restrictions of a timely application and one-time treatment.  
38 C.F.R. § 17.161(c).  As an initial matter, the Veteran does 
not contend, and the evidence does not show, that he ever served 
in combat.

The regulations are intended to cover dental trauma involving 
external, sudden-force injury, such as a wound to the teeth and 
jaw.  Accordingly, "service trauma" does not include the 
Veteran's tooth extractions in service.  For the purposes of 
determining whether a veteran has treatment eligibility, the term 
"service trauma" does not include the intended effects of 
treatment provided during the veteran's military service. 
VAOPGCPREC 5-97 (1997); 62 Fed. Reg. 15,566 (1997); see also 
Nielson v. Shinseki, 23 Vet. App. 56 (2009).

While the Veteran is competent to testify as to observable 
symptoms, such as being hit in the mouth in service, he is not 
competent to make a medical determination, such as a finding that 
he has a current dental disability due to an event in service.  
Whether there is evidence of a worsening of a disability is a 
question that is medical in nature and requires appropriate 
training/expertise; it is not a matter capable of resolution by 
lay observation.  Jandreau v. Nicholson, 492 F. 3d. 1372 (Fed. 
Cir. 2007).

Further, the Veteran's statements with regard to having dental 
problems due to the animal bite in service or due to boxing or 
being hit in the mouth in service are not credible.  See Caluza 
v. Brown, 7 Vet. App. 498, 510-511 (1995). ("Credibility can be 
genuinely evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, 
official plausibility of the testimony, and the consistency of 
the witness' testimony").  The Veteran's reported history of 
dental problems due to events in active service lack credibility 
as they are self-serving.  See Pond v. West, 12 Vet. App. 341 
(1999) (although Board must take into consideration the Veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  

In the absence of a more contemporaneous (i.e. to service) 
notation of dental problems, the Veteran's statements are 
considered not credible.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (Board is not bound to accept uncorroborated account 
of veteran's medical history but must assess the credibility and 
weight of the evidence provided by the veteran before rejecting 
it).  With the exception of statements made in connection with 
claims for VA benefits, the evidence does not show that the 
Veteran has ever complained of, or sought treatment for, dental 
problems due to an animal bite in service or due to boxing or 
being hit in the mouth in service.  While the STRs show 
complaints with respect to boxing injuries to the finger, wrist, 
right arm, shoulder, and nose (to include pain shooting from the 
nose towards the front tooth), the dental records do not show any 
dental treatment as the result of boxing or being hit in the 
mouth, and his front teeth were noted to be normal at separation. 

Regarding the Veteran's contention that he had dental problems as 
a result of the animal bite in service, his STRs are silent for 
any dental treatment required as a result of the animal bite.  
August 1976 STRs show that he sustained a rat bite on his chin 
that was cleaned and sutured.  Thus, the contemporaneous records 
do not support the Veteran's account of a dental injury at the 
time.  

The Veteran has also reported his recollection that apparently as 
the result of dental trauma "while in boot camp at least 20 
teeth were removed from my mouth."  See written statement dated 
February 3, 2006.  This statement is a self-serving fabrication 
that is contradicted by contemporaneous dental records, and 
completely implausible.  Significantly, there is a 
contemporaneous dental record that shows that during basic 
training (in January 1973) one tooth was extracted due to decay 
(caries), with no mention of any trauma.  Furthermore, the 
Veteran's December 1976 service separation examination reveals 
that at the time of his separation from service the Veteran had 
only 6 missing teeth, not 20 or more. 

In summary, to the extent that there is contemporaneous evidence 
of a clinical nature that can either support or contradict the 
Veteran's accounts relating his dental disability to trauma in 
service, in each instance such evidence either contradicts, or at 
the least fails to support the accounts.  Consequently, the 
Veteran's finds that the Veteran's accounts relating his current 
dental disability to trauma in service are totally lacking in 
credibility.

Accordingly, service connection for a dental disability on the 
basis that such is due to dental trauma must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  As the 
preponderance of evidence is against the claim, that doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a dental condition for compensation 
purposes and/or for VA outpatient dental treatment purposes is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


